PER CURIAM.
Because we are of the opinion that this Court’s holding in Lloyd v. Service Corpo*447ration of Alabama, 453 So.2d 735 (Ala.1984), does not overrule or modify the holding of Eastwood Lands, Inc. v. United States Steel Corp., 417 So.2d 164 (Ala.1982), or the authorities relied upon therein, we affirm the trial court’s denial of Appellant’s motion for relief pursuant to A.R.Civ.P. 60(b)(5) and (6).
AFFIRMED.
TORBERT, C.J., and MADDOX, FAULKNER, JONES, SHORES, BEATTY, ADAMS and HOUSTON, JJ., concur.